       Case 1:17-md-02800-TWT Document 970 Filed 01/24/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DWISION




 In re: Equifax Inc. Customer           MDL Docket No. 2800
 Data Security Breach Litigation        Case No.l:l 7-md-2800-TWT


                                        ALL ACTIONS


                                      ORDER

       In accordance with Case Management Order No. 2 [Doc. 87] filed January 10,

2018, the Clerk is DIRECTED to ADMmiSTRATIVELY CLOSE the individual

civil actions linked to this multidistrict litigation, which are listed in Exhibit A to

this order.


       SO ORDERED, this ^H day of January, 2020.




                                                      •7^J?S?eu<^
                                              THOMAS W. THRASH, JR.
                                              UNITED STATES DISTRICT JUDGE
Case 1:17-md-02800-TWT Document 970 Filed 01/24/20 Page 2 of 4




          EXHIBIT A
    Case 1:17-md-02800-TWT Document 970 Filed 01/24/20 Page 3 of 4




 INDIVIDUAL CASE                       CASE CAPTION
      NUMBER
1:19-cv-879-TWT       Kruse v. Equifax Inc.
1:19-cv-880-TWT       Antone Peterson v. Equifax Inc.
1:19-cv-881-TWT       King v. Equifax Inc.
1:19-cv-1370-TWT      Luciano v. Equifax Informational Services, LLC
1:19-cv-1924-TWT      Burns v. Equifax, Inc.
1:19-cv-3594-TWT      Debo v. Equifax Credit Information Services, Inc.
1:19-cv-3825-TWT      Silva v. Equifax, Inc.
1:19-cv-3830-TWT      Khalaf v. Equifax Inc. et al
1:19-cv-4384-TWT      Silva v. Equifax, Inc.
1:19-cv-4503-TWT      Johnston v. Equifax
1:19-cv-5026-TWT      Gibson v. Equifax Information Services, LLC
1:19-cv-5038-TWT      Johnson v. Equifax, Inc.
1:19-cv-5160-TWT      Allmendinger v. Equifax Information Services LLC
1:19-cv-5161-TWT      Tertanni v. Equifax Information Services LLC
1:19-cv-5162-TWT      Miles v. Equifax Information Services LLC
1:19-cv-5163-TWT      Schorr v. Equifax Information Services LLC
1:19-cv-5164-TWT      Walker v. Equifax Information Services LLC
1:19-cv-5165-TWT      Winters v. Equifax Information Services LLC
1:19-cv-5166-TWT      Whittum v. Equifax Information Services LLC
1:19-cv-5253-TWT      Bagley-Burns v. Equifax Information Services LLC
1:19-cv-5254-TWT      Grove v. Equifax Information Services LLC
1:19-cv-5255-TWT      Benten v. Equifax Information Services LLC
1:19-cv-5256-TWT      Blumer v. Equifax Information Service, LLC
1:19-cv-5257-TWT      Pawlowski v. Equifax Information Services LLC
1:19-cv-5258-TWT      Campbell v. Equifax Information Services LLC
1:19-cv-5259-TWT      Collier v. Equifax Information Services LLC
1:19-cv-5260-TWT      Boddy v. Equifax Information Services LLC
1:19-cv-5261-TWT      Lewellyn v. Equifax Information Services LLC
1:19-cv-5262-TWT      Lewellyn v. Equifax Information Services, LLC
1:19-cv-5263-TWT      Imran v. Equifax Information Services LLC
1:19-cv-5264-TWT      Iqbal v. Equifax Information Services, LLC
1:19-cv-5265-TWT      Mahipus, Jr. v. Equifax Information Services, LLC
1:19-cv-5266-TWT      Mahipus v. Equifax Information Services LLC
1:19-cv-5267-TWT      Mosley v. Equifax Information Services LLC
1:19-cv-5268-TWT      Osthimer v. Equifax Information Services, LLC
1:19-cv-5269-TWT      Hernandez v. Equifax Information Services LLC
1:19-cv-5462-TWT      Pinnock v. Equifax Information Services LLC
                                   1
    Case 1:17-md-02800-TWT Document 970 Filed 01/24/20 Page 4 of 4




 INDIVIDUAL CASE                       CASE CAPTION
      NUMBER
1:19-cv-5463-TWT      Shottafer v. Equifax Information Services LLC
1:19-cv-5464-TWT      Steinmetz v. Equifax Information Services LLC
1:19-cv-5465-TWT      Simoncic v. Equifax Information Services LLC
1:19-cv-5466-TWT      Winder v. Equifax Information Services LLC
1:19-cv-5529-TWT      Patterson v. Equifax, Inc. et al
1:19-cv-5552-TWT      Bozek v. Equifax Inc.
1:19-cv-5553-TWT      Bolton v. Equifax Information Services LLC
1:19-cv-5690-TWT      Christopher v. Equifax
1:19-cv-5703-TWT      Flowers v. Equifax, Inc.
1:19-cv-5705-TWT      Hutchinson v. Equifax, Inc.
1:19-cv-5706-TWT      Hutchinson v. Equifax, Inc.
1:19-cv-5729-TWT      Bass v. Equifax, Inc.
1:20-cv-50-TWT        Nunez v. Equifax Information Services, LLC
1:20-cv-75-TWT        Byrd v. Equifax Inc.
1:20-cv-76-TWT        Burns v. Equifax, Inc.
1:20-cv-77-TWT        Bremmer, Jr. v. Equifax, Inc.
1:20-cv-78-TWT        Buckles v. Equifax Inc.




                                   2
